SUPREME COURT OF MISSOURI
                         en banc
STATE ex rel. ISP MINERALS, INC., )
                                  )
                   Relator,       )
                                  )
vs.                               )             No. SC94478
                                  )
THE LABOR AND INDUSTRIAL          )
RELATIONS COMMISSION,             )
                                  )
                   Respondent.    )

                           Original Proceeding in Prohibition

                             Opinion issued July 21, 2015

      ISP Minerals, Inc., (Employer) filed a petition for a writ of prohibition and,

alternatively, mandamus, asserting that the Labor and Industrial Relations Commission

(commission) lacked jurisdiction to determine the amount owed to Michael Alcorn

(Employee) pursuant to a settlement agreement that left future medical care “open.”

Under the circumstances of this case, the commission may exercise jurisdiction to

determine Employee’s entitlement to future medical care. The preliminary writ of

prohibition is quashed.

                                              Facts

      Employee and Employer settled Employee’s claim for workers’ compensation

benefits arising out of a work-related pulmonary condition. The settlement required
Employer to pay a lump sum of $36,508 for Employee’s permanent partial disability.

Employer paid the lump sum. With regard to Employee’s future medical costs, Employer

agreed “to leave future related pulmonary med. care open.” The settlement further

provided for “[a]uth med. care thru Dr. Jos. Ojile of Cadeaces Corp. in St. Louis, Mo for

monitoring care of occ chemical dust induced COPD & bronchial reactivity w/obstructive

airway.” An administrative law judge approved the settlement pursuant to section

287.390.1. 1

         Employer paid for Employee’s medical monitoring as set forth in the settlement.

The dispute in this case centers on Employer’s refusal to pay for certain inhaler

medicines prescribed by Dr. Ojile because Employer’s physician determined that the

inhalers were unnecessary.

         The parties’ attempts to resolve the dispute regarding Employee’s future medical

care resulted in a complex procedural history. As relevant to this writ petition, Employee

filed a request for a hearing before the commission to determine whether Employer is

required to pay for the inhalers. The commission entered an order concluding that it

retained jurisdiction to determine Employer’s liability for Employee’s future medical

care. The order also required the parties to present their evidence in a hearing before the

Division of Workers Compensation, which would then make suggested findings to the

commission regarding Employer’s obligation to provide the prescribed treatment to

Employee.


1
    Unless otherwise stated, all statutory references are to RSMo Supp. 2013.
       Employer filed the instant writ petition asserting that parties’ settlement divested

the commission of jurisdiction over the issue of Employee’s future medical care. The

dispositive issue is whether the approved settlement divested the commission of

jurisdiction or whether the commission retains jurisdiction to determine Employer’s

liability for Employee’s future medical care.

                                   Standard of Review

       “Prohibition is a discretionary writ, and there is no right to have the writ issued.”

State ex rel. Linthicum v. Calvin, 57 S.W.3d 855, 856-57 (Mo. banc 2001). “A writ of

prohibition will issue to prevent an abuse of discretion, irreparable harm to a party, or an

extra-jurisdictional act and may be appropriate to prevent unnecessary, inconvenient, and

expensive litigation.” State ex rel. Wyeth v. Grady, 262 S.W.3d 216, 219 (Mo. banc

2008). “A litigant seeking mandamus must allege and prove that he or she has a clear,

unequivocal, specific right to a thing claimed.” State ex rel. Valentine v. Orr, 366
S.W.3d 534, 538 (Mo. banc 2012) .

                                          Analysis

       The commission is a statutorily created entity and its jurisdiction and authority is

defined solely by statute. Carr v. North Kansas City Beverage Co. 49 S.W.3d 205, 207

(Mo. App. 2001). The commission’s jurisdiction and authority is defined generally by

section 286.060. As pertinent to this case, section 286.060.1(3) provides that “[i]t shall

be the duty of the labor and industrial relations commission, and it shall have power,

jurisdiction and authority … [t]o have all powers, duties and responsibilities conferred or

imposed upon it by the workers’ compensation law (chapter 287) ….”

                                                3
         Section 287.010, et seq., has been the exclusive remedy for employees injured in

the course of their employment for more than 90 years. Lutes v. Schaefer, 431 S.W.3d
550, 552-553 (Mo. App. 2014). Section 287.120.1 provides that every employer subject

to the workers’ compensation law “shall be liable, irrespective of negligence, to furnish

compensation under the provisions of this chapter for personal injury or death of the

employee by accident or occupational disease arising out of and in the course of the

employee's employment.” The primary purpose of the no-fault liability provisions of the

workers’ compensation law is “to provide a simple and nontechnical method of

compensation for injuries sustained by employees through accident arising out of and in

the course of employment and to place the burden of such losses on industry.” Lutes, 431
S.W.3d at 553 (quoting Herschel v. Nixon, 332 S.W.3d 129, 133 (Mo. App. 2010)

(quoting Bethel v. Sunlight Janitor Serv., 551 S.W.2d 616, 618 (Mo. banc 1977))). When

it applies, the workers’ compensation law supplants an injured employee’s common law

right and remedies and exclusively defines the rights and remedies for workplace injuries.

State ex rel. Tri-County Elec. Co-op. Ass’n v. Dial, 192 S.W.3d 708, 710 (Mo. banc

2006).

         Section 287.390.1 authorizes parties to settle workers’ compensation claims. The

statute provides:

           Parties to claims hereunder may enter into voluntary agreements in
           settlement thereof, but no agreement by an employee or his or her
           dependents to waive his or her rights under this chapter shall be valid,
           nor shall any agreement of settlement or compromise of any dispute
           or claim for compensation under this chapter be valid until approved
           by an administrative law judge or the commission, nor shall an
           administrative law judge or the commission approve any settlement

                                              4
          which is not in accordance with the rights of the parties as given in
          this chapter. No such agreement shall be valid unless made after
          seven days from the date of the injury or death. An administrative
          law judge, or the commission, shall approve a settlement agreement as
          valid and enforceable as long as the settlement is not the result of
          undue influence or fraud, the employee fully understands his or her
          rights and benefits, and voluntarily agrees to accept the terms of the
          agreement.

Employer argues that, when the settlement at issue in this case was approved pursuant to

section 287.390.1, the commission was wholly divested of jurisdiction over the matter.

According to Employer, Employee’s remedy is to enforce the settlement in an action filed

in the appropriate circuit court.

       There is nothing in the plain language of section 287.390.1 providing that the

commission is divested of jurisdiction to determine the extent of a claimant’s entitlement

to workers’ compensation benefits pursuant to a settlement that expressly leaves the issue

of future medical care “open” and indeterminate. Nor is there any language in section

287.390.1 barring the parties from entering into what is, in effect, a partial settlement

leaving the issue of future medical care open for future determination according to the

claimant’s medical condition. Employer cites no provision within the workers’

compensation law establishing conclusively that the commission lacks jurisdiction to

determine Employee’s entitlement to workers’ compensation benefits for future medical

care. Instead, Employer relies on a line of court of appeals decisions, typified by Mosier

v. St. Joseph Lead Co., 205 S.W.2d 227 (Mo. App. 1947), and Shockley v. Laclede Elec.

Co-Op., 825 S.W.2d 44 (Mo. App. 1992), holding that an approved workers’




                                              5
compensation settlement disposes of the claim for workers’ compensation benefits and,

therefore, divests the commission of jurisdiction. These cases are not dispositive.

       In Mosier, the claimant settled his workers’ compensation claim for a lump sum

with no provision for future medical care. 205 S.W.2d at 229. The claimant

acknowledged that “ the employer would be released from any obligation to provide

[future medical care], and the matter of securing and paying for any such medical aid

would be his own personal responsibility.” Id. After the settlement was finalized and

approved, the claimant “filed a motion with the Commission asking for an order setting

aside the compromise settlement and granting him additional medical, surgical, and

hospital treatment” to treat the injuries that were the subject of the settlement agreement.

Id. at 230. The commission determined that it lacked jurisdiction because the claimant

had not timely filed an application for review with the commisison. Id. The court of

appeals affirmed the circuit court’s judgment affirming the order of the commission. The

court’s conclusion that the commission lacked jurisdiction was not based on the fact that

the employee did not timely file an application for review. Instead, the court held that,

when a workers’ compensation claim is settled, “the whole of the parties’ respective

rights and liabilities were disposed of once and for all, and the commission could

thereafter acquire no jurisdiction to act under the provisions of” the Workers’

Compensation Law. Id. at 233.

       Similarly, in Shockley v. Laclede Elec. Co-Op., 825 S.W.2d 44 (Mo. App. 1992),

the claimant settled his workers’ compensation claim pursuant to section 287.390 for a

lump sum. Id. at 45. The claimant further agreed that “he understands that by agreeing

                                              6
to this settlement, he is forever closing out his claim under the Missouri Workers'

Compensation Law, and that he will receive no further compensation or medical aid by

reason of this alleged accident ….” Id. at 46. The claimant then filed an amended claim

for workers’ compensation benefits. The commission determined that it lacked

jurisdiction. The court of appeals affirmed because, “[w]hen a settlement is approved,

‘the jurisdiction of the Commission is exhausted, and the matter is at an end so far as the

Commission is concerned.’” Id. at 47 (quoting Mosier, 205 S.W.2d at 232). The court

noted that the claimant’s remedy was in a court of equity on proof of fraud or mistake.

Id. at 46.

       The settlements at issue in Mosier, Shockley and similar cases are materially

different than the settlement at issue in this case. Mosier and Shockley involved lump

sum settlements in which the claimants expressly forfeited any claim to additional

compensation for future medical care. In both cases, the claimants, after fully and finally

settling their claims, requested that the commission award additional benefits. As such,

the claimants in Mosier and Shockley were essentially requesting that the commission

relieve them of their settlement obligations. In this case, however, the settlement

agreement expressly left the issue of future medical care “open” and subject to future

determination based on Employee’s evolving medical needs. While Mosier, Shockley

and similar cases establish that the commission is divested of jurisdiction when the

parties enter into a lump sum settlement that conclusively establishes the parties’

respective obligations and leaves nothing for future determination, these cases are not

dispositive of the issue in this case.

                                             7
       Unlike the claimants in Mosier and Shockley, Employee is not seeking relief from

the settlement or to amend the settlement to obtain additional compensation above that to

which was agreed. Instead, Employee is seeking to determine whether he is entitled to

benefits pursuant to the settlement which expressly left “future related pulmonary

med[ical] care open.” Employee’s claim is essentially a claim for a determination of the

workers’ compensation benefits for future medical care to which Employee is entitled

pursuant to section 287.140.1. 2 The determination of a claimant’s benefits for future

medical care pursuant to section 287.140.1 is generally considered to be an issue that is

“within the exclusive province of the Division of Workers’ Compensation.” State ex rel.

Rival Co. v. Gant, 945 S.W.2d 475, 477 (Mo. App. 1997) (quoting State ex rel. Standard

Register Co. v. Mummert, 880 S.W.2d 925, 926 (Mo. App. 1994)). Adopting Employer’s

argument and holding that the commission has no jurisdiction to determine the nature and

extent of Employee’s future workers’ compensation medical benefits would amount to

requiring the circuit court to determine the amount of Employee’s workers’ compensation

benefit. 3 This result is not compelled by the plain language of section 287.390.1, is

inconsistent with the commission’s exclusive role in determining the amount of workers’



2
  In pertinent part, section 287.140.1 provides that, “[i]n addition to all other compensation paid
to the employee under this section, the employee shall receive and the employer shall provide
such medical, surgical, chiropractic, and hospital treatment, including nursing, custodial,
ambulance and medicines, as may reasonably be required after the injury or disability, to cure
and relieve from the effects of the injury.”
3
 The lack of a specific agreement regarding Employer’s liability for future medical costs leaves
nothing for a circuit court to construe or enforce. This fact supports the conclusion that the
commission retains exclusive jurisdiction to determine Employer’s liability for future medical
costs pursuant to the workers’ compensation law.
                                                 8
compensation benefits, and is contrary to the goal of providing a simple and non-

technical method of compensation for workplace injuries.

       Adopting Employer’s argument would also create unwarranted inconsistency in

the treatment of partial awards as determined by the commission and a partial settlement

approved pursuant to section 287.390.1. In Weiss v. Anheuser-Busch, Inc., 117 S.W.2d
682, 683 (Mo. App. 1938), the commission entered a “final award” on the claimant’s

workers’ compensation claim. The record also demonstrated that employer agreed to

furnish the employee “such further medical attention as might be reasonably considered

necessary on account of the injuries from which he is now suffering subject to the

approval of the commission or to commission’s order relieving insurer from the

obligation to furnish such further treatments.” Id. at 684. The court of appeals held that

by leaving the extent and scope of future medical care open and indeterminate, the

settlement was akin to a partial award that left the commission with “jurisdiction over the

claim for such future adjustments as might be deemed proper by the Commission.” Id. at

685-686.

       Similarly, in Blissenbach v. General Motors Assembly Div., 776 S.W.2d 889, 891

(Mo. App. 1989), an administrative law judge entered a permanent partial disability

award for the claimant. The parties stipulated that the employer would pay for the

claimant’s “continuing medical treatment.” The court of appeals held that the provision

for indeterminate or open future medical care meant that the commission retained

jurisdiction until the parties’ obligations under the settlement were finalized. Id.



                                              9
       Although this case involves a settlement pursuant to section 287.390 and not an

award, the posture of this case is more similar to Weiss and Blissenbach than to Mosier

and Shockley. Like the awards at issue in Weiss and Blissenbach, the settlement in this

case left the issue of Employee’s entitlement to compensation for future medical care

indeterminate and “open.” As in Weiss and Blissenbach, the commission retains

jurisdiction to determine Employee’s “open” claim regarding the extent of Employer’s

liability for future medical benefits pursuant to the workers’ compensation law. The fact

that the commission retains jurisdiction to determine Employee’s claim for future

medical benefits is confirmed by section 287.801, which provides that “only

administrative law judges, the commission and the appellate courts of this state shall have

the power to review claims filed under this chapter.”




                                            10
         Employer asserts that Employee can file an action to enforce the award in the

circuit court pursuant to section 287.500. 4 Although section 287.500 authorizes a circuit

court to enter a judgment on a final workers’ compensation award as if it were an original

judgment of the court, the statute affords no discretion to the court in entering a

judgment. Roller v. Steelman, 297 S.W.3d 128, 134 (Mo. App. 2009) (citing Cochran v.

Travelers Insurance Co., 284 S.W.3d 666, 667 (Mo. App. 2009)). A section 287.500

action is purely ministerial as it does not involve the merits of the award and the court

does not determine any outstanding factual issues. Id. Limiting Employee to a section

287.500 action would leave the issue of Employee’s future medical care unresolved.

         Alternatively, Employer asserts that Employee can file an action in the circuit

court seeking specific performance or a declaratory judgment to determine Employer’s


4
    Section 287.500 provides:

            Any party in interest may file in the circuit court of the county in which the
            accident occurred, a certified copy of a memorandum of agreement
            approved by the division or by the commission or of an order or decision of
            the division or the commission, or of an award of the division or of the
            commission from which an application for review or from which an appeal
            has not been taken, whereupon said court shall render judgment in
            accordance therewith and notify the parties. Such judgment shall have the
            same effect and all proceedings in relation thereto shall thereafter be the
            same as though said judgment were a final judgment which had been
            rendered in a suit duly heard and determined by said court. Any such
            judgment of said circuit court unappealed from or affirmed on appeal or
            modified in obedience to the mandate of the appellate court, whenever
            modified on account of a changed condition under section 287.470, shall be
            modified to conform to any decision of the commission, ending,
            diminishing or increasing any weekly payment under the provisions of
            section 287.470 upon the presentation to it of a certified copy of such
            decision.




                                                  11
liability for future medical care. Employer cites no case in which this procedure has been

required or utilized. Further, as noted, requiring a claimant to file an action in the circuit

court to determine Employer’s liability for future medical care is wholly inconsistent with

the commission’s jurisdiction to determine the liability under the workers’ compensation

law.

       The preliminary writ is quashed.

                                                   _________________________________
                                                   Richard B. Teitelman, Judge

Breckenridge, C.J., Stith, Draper and
Russell, JJ., concur; Fischer and
Wilson, JJ., concur in result.




                                              12